EXHIBIT 99.2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2012 The following discussion and analysis of the operations, results and financial position of Avino Silver & Gold Mines Ltd. (the “Company” or “Avino”) should be read in conjunction with the Company’s unaudited condensed consolidated interim financial statements for the six month period ended June 30, 2012 and the audited financial statements for the year ended December 31, 2011 and the notes thereto. This Management Discussion and Analysis (“MD&A”) is dated August 29, 2012 and discloses specified information up to that date. Avino is classified as a “venture issuer” for the purposes of National Instrument 51-102. The Financial Statements are prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). Unless otherwise cited, references to dollar amounts are Canadian dollars. Throughout this report we refer to “Avino”, the “Company”, “we”, “us”, “our” or “its”. All these terms are used in respect of Avino Silver & Gold Mines Ltd. We recommend that readers consult the “Cautionary Statement” on the last page of this report. Additional information relating to the Company is available on SEDAR at www.sedar.com and the Company’s website at www.avino.com. Business Description Founded in 1968, Avino’s principal business activities are the exploration and development of mineral properties. The Company holds an 99.28% equity interest in CompañíaMinera Mexicana de Avino, S.A. de C.V. (“Cia Minera”), a Mexican corporation which owns the Avino Property, located in the state of Durango, Mexico (“Avino Mine”). The Company also holds mineral claims in the Yukon and British Columbia, Canada. Avino is a reporting issuer in British Columbia and Alberta, a foreign issuer with the Securities & Exchange Commission and trades on the TSX Venture Exchange, Tier 2 status under the symbol “ASM”, on the NYSE MKT under the symbol “ASM”, and on the Berlin & Frankfurt Stock Exchanges under the symbol “GV6”. Overall Performance and Outlook Avino Mine Property near Durango, Mexico During the quarter, the Company provided reports and updates on several projects at its Avino property in the Durango state of Mexico,and entered into a new option agreement with Endeavour Silver Corp relating to the El Laberinto property.The Company is working to bring its San Gonzalo mine into production and is continuing the necessary underground development to provide enough active stopes to sustain a 250 tonnes per day (“tpd”) operation. Also during this quarter,Avino received a new preliminary economic assessment (“PEA”) on the tailings resource left from our past mining operations.The first version of the report filed on SEDAR was not accepted by the British Columbia Securities Commission and was subsequently withdrawn, then updated and re-filed at the end of July. The economic results are preliminary in nature because they include inferred mineral resources that are considered too geologically speculative to have economic considerations applied to them that would enable them to be categorized as mineral reserves,and therefore there is no certainty that the preliminary economic results will be realized. 1 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2012 Second Quarter Highlights Underground Mining – San Gonzalo An historical NI 43-101 inferred resource calculation for San Gonzalo was completed by Orequest Consultants in 2009.The resource estimate was compiled from 2007 surface drilling at San Gonzalo (January to December 2007, 40 holes, 9,204 metres), which produced some significant silver intersections.This is the most recent estimate completed on the vein, but there havebeen the subsequent development of a ramp, bulk sampling, some mining production, channel sampling, and additional delineation drilling along the vein. Together, these developments have effected a material change in the 2009 resource, making it no longer considered current. The Company is working towards having a Resource Estimate from an independentengineering firm for the San Gonzalo and ET veins. In 2011, the Company completed a 10,000 tonne bulk sample on the newly developed San Gonzalo zone that is located 1.7KM from the mill.The bulk sample produced positive results that enabled Avino to make the decision to move the project towards production without a feasibility study.Results of the bulk sample were independently verified by Tetra Tech Wardrop and are as follows: Weight Tonnes Assay (g/t) Contents (kg) Contents (oz’s) Recovery (%) Au Ag Au Ag Au Ag Au Ag Feed 10,519* Concentrate 23.8* 8,998* 59 76 Tail 64 41 24 *These figures have been reconciled to the weighed feed tonnage and the final concentrate assays of the paid shipment. They also have been rounded for clarity. The overall bulk sample feed grade was 261g/t Ag and 0.9g/t Au. Silver and gold recoveries were 76% and 59% respectively and 232 dry tonnes of flotation concentrate were produced of which 188 tonnes were sold for net proceeds of US$1.83 million. Since the completion of the bulk sample Avino has been working to develop enough active stopes to sustain a 250 tpd operation.This has involved ramping down to levels 3, 4 and5.At the time of this report, drifting on the 3rd level had been completed and drifting on level 4 is proceeding.Raises have been cut to join level 3stopes to level 2. Development on stope 3-200 East of the crosscut is continuing with the completion of two raises, extraction drift and draw points. Mining activities have also begun on the western portion of the vein next to the old workings on a new second stope (3-100). Currently, there are 2 mining crews per shift and 3 shifts per day working on these stopes to speed up development.Assays from the channel samples along the vein were reported in a news release dated May 14th 2012.Additional lines from the North West have also been extended a further 45 metres towards the old mine workings. Sample lines L59P to L88P are spaced at approximately 1.5metre intervals across the vein. See the map on Avino's website for details. Assay results for the initial 25 metres are as follows: 2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2012 Strike Length (m) Vein Average Width (m) Individual Sample Width (m) Gold (g/t) Silver (g/t) Lead (%) Zinc (%) Copper (%) Including: Line 66 Including: Line 67 Line 68 Line 68 Line 68 Line 69 Including: Line 70 Line 70 Line 71 Line 71 Line 71 Line 71 Line 73 Line 74 Line 75 By the end of July 2012, the decline from level 3 to level 4 had been completed and work on the ramp to level 5 had commenced. Drifting is under way on level 4 with roughly 50 metres completed of the 300 metres of vein to explore. To avoid bad ground conditions posed by the close proximity of the old shaft, a Y crosscut from the ramp to the vein was completed. Water has been encountered at the working level of the ramp and is being pumped to surface in three stages in order to maintain the daily ramp advance. The power line servicing the San Gonzalo mine (400kW) is now in place and was energized by the power company (CFE) at the end of May. Grid power is now available to operate dewatering pumps, underground diamond drill and the jumbo. Total stockpile tonnage from San Gonzalo to date is approximately 16,000 tonnes and consists of development and mineralized material from levels 2 and 3. Milling Milling operations have continued with the processing of old Avino ET stockpiles at the rate of approximately 220tpd. The mill has been operating seven days per week at 24 hours per day since the beginning of March. The Company will continue with this mill work schedule as there is an abundant supply of mill feed. During the second quarter the mill processed an estimated 16,900 tonnes of feed material producing 134 tonnes of concentrate grading approximately 3,290 g/t silver and 42 g/t gold; plant availability was 91.8%. Concentrate produced in the first six months of the year were sold and trucked to Manzanillo, Mexico, in two shipments. A total of 243 tonnes were sold grading 38 g/t gold and 3,040 g/t silver. Sampling of the remaining historic stockpiles is ongoing with the objective of providing additional mill feed to the plant. So far this program has been very successful with additional tonnage having been identified as potential mill feed at current metal prices. 3 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2012 Avino Main Mine (ET Zone) New Agreement (ET Zone) In February 2012, Avino’s wholly-owned Mexican subsidiary entered into a new agreement with Minerales de Avino, S.A. de C.V. (“Minerales”) whereby Minerales has indirectly granted to the Company the exclusive right to explore and mine the La Platosa property known as the “ET Zone”. Pursuant to the Agreement, the Company has the exclusive right to explore and mine the ET Zone property for an initial period of 15 years, with the option to extend the agreement for another 5 years.In consideration of the grant of these rights, the Company has paid to Minerales the sum of US$250,000 by the issuance of 135,189 common shares of the Company.The Company has until February 2014 (the “Development Period”) to develop the mining facilities. The Company has agreed to pay to Minerales a royalty equal to 3.5% of net smelter returns (the “NSR Royalty”), at the commencement of commercial production from the property.In addition, after the Development Period, if the minimum monthly processing rate of the mine facilities is less than 15,000 tonnes, then the Company must pay to Minerales in any event a minimum royalty equal to the applicable NSR Royalty based on processing at a minimum monthly rate of 15,000 tonnes. Minerales has also granted to the Company the exclusive right to purchase a 100% interest in the ET Zone property at any time during the term of the agreement (or any renewal thereof), upon payment of US$8 million within 15 days of the Company’s notice of election to acquire the property.The purchase would be completed under a separate purchase agreement for the legal transfer of the property. Avino operated its main mine from 1974 to 2001 producing approximately 5 million tonnes, containing 16 million ounces silver, 96,000 ounces gold and 24 million pounds of copper.The mine was closed in November 2001 due to low metal prices (Silver US$4.37/oz, Gold US$283/oz, Copper US$0.65/lb) and the closure of a key smelter. Production from 1976 to 1992 was from the Tolosa open pit.Subsequent production was mostly from a 4x4 metre ramp access underground operation using sub-level stoping with a sub-vertical increment restricted from 11 to 15metres to counter mine dilution arising from an occasional, semi-incompetent hanging-wall. From 1997 – 2001, the mine operated six days per week, three shifts per day, averaging 1,000 tpd and achieved up to 1,300 tpd. Mineral rights on the ET Zone concessions, Unification La Platosa, totaling an area of 98.83 hectares which cover 1,300 metres along the main Avino deposit were held under an option agreement with Minerales. That agreement required Avino to pay a 3.5% royalty to Minerales, which expired on October 31, 2010. This new agreement replaces the original expired deal. Development (ET Zone) At the time of this report, permits had been solicited for the treatment of the mine water to allow dewatering operations to commence. A pilot water treatment plant has been constructed as per permit requirements and is now 90% complete. The mine dewatering pumps and requisite 6" and 4" plastic pipes are now on site and ready for installation. The supply of lime for neutralization and heavy metal precipitation has been sourced and tested. Permitting of the new tailings storage facility is ongoing. A review of the underground workings above the water level by mine personnel is also taking place to identify potential mining areas for mill feed; this represents part of the exploration program aimed at reopening the ET (Avino) mine. 4 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2012 With the increase in power demand that is expected upon re-opening the mine, as well as operating 1,000tpd mill circuit, Avino has held discussions with CFE and is studying alternative solutions. Exploration (ET Zone) With the new agreement in place allowing the Company to once again mine the main Avino vein, the Company embarked on an exploration program on the ET Zone to further define the remaining resources in the zone. The 2012 drill program on the main Avino vein is intended to form the basis for a current mineral resource estimate, and is the first step towards bringing the mine back into production. When the 2012 drill program is completed, results from 34 holes drilled between 2006 and 2012 will be computed into a new NI 43-101 compliant mineral resource estimate of the potential resource below the 12th level. Results from the first six 2012 holes are as follows: Hole # Bearing Dip Down Hole Intersection (from – to) Length (m) Silver (g/t) Gold (g/t) Copper % ET-12-01 62 246.30 – 275.1 Including: 254.40 –275.1 ET-12-02 53 304.80 –335.6 76 ET-12-03 59 325.25–349.9 Including: 349.65–349.9 ET-12-04 -63 314.40 – 358.3 77 Including: 314.40 – 327.7 81 327.70 – 334.5 28 334.50 – 358.3 77 ET-12-05 -62 345.10–356.9 345.10 – 345.8 ET-12-06 -70 380.60 – 388.6 Tailings Resource The tailings include both oxide and sulphide tailings, with each requiring separate treatment methods.The tailings werecreated during Avino’s previous 27 year operating run when recoveries were relatively poor.Since the closure of the mine in 2001, advances in heap leach technology could potentially enable Avino to unlock the gold and silver that had previously been un-recoverable. In March 2012, Avino announced the results from an updated Preliminary Economic Assessment (PEA) examining Tailings Retreatment Process Options for the Avino mine oxide tailings.The PEA was completed by Tetra Tech Wardrop ("Tetra Tech").The first version of the report filed on SEDAR was not accepted by the British Columbia Securities Commission and was subsequently withdrawn.The report was then updated and re-filed at the end of July 2012. The economic results are preliminary in nature because they include inferred mineral resources that are considered too geologically speculative to have economic considerations applied to them that would enable them to be categorized as mineral reserves, and thereforethere is no certainty that the preliminary economic results will be realized. · Themineral resource was estimated for the oxide tailings generated from prior historical mining operations, using ordinary kriging (OK) interpolation and uncapped grades.The assay values for this estimate are based on 28 drillholes, which were completed on the tailings by CMMA in 1990, and include 407.75 m of drilling and 383 assays of both gold and silver.The oxide tailings are estimated to contain a 2.34 Mt inferred mineral resource at a grade of 91.3 g/t silver and 0.54 g/t gold, with a 50 g/t silver cut-off. The entire resource is classified as an inferred mineral resource, based on the historical nature of the drilling (prior to the institution of NI 43-101 and associated quality assurance/quality control (QA/QC) requirements).Verification samples collected by Tetra Tech confirmed the presence of gold and silver mineralization at grades similar to those obtained in the original tailings drilling campaign and confirmed that the Mine’s lab assays are not materially different from those of external labs.It is Tetra Tech’s opinion that the oxide tailings sampling data are considered sufficient to support the purpose of theTechnical Report and a current inferred mineral resource. 5 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2012 Preliminary Economic Assessment Mineral Processing, Metallurgical Testing and Recovery Methods Tetra Tech investigated gravity separation, flotation, cyanide leach, carbon-in-pulp and heap leach processing options.Using the recoveries and process conditions resulting from these tests, the capital costs to construct a processing plant using selected process options were developed while the operating costs associated with each option were determined and a financial model compiled.A heap leach operation indicated the best financial alternative. Mining Methods The oxide tailings mineral resource will be mined through surface methods and without blasting.Initially, the oxide tailings will be processed without having to move the sulphide tailings which cover a portion of the oxide tailings.Approximately 0.5 Mt of oxide tailings will be sent annually to the heap leach pad. Tonnages, grades and Metal Production The life-of-project average tonnages, grades and metal production are indicated in the table below: Description Value Total Tonnes to Mill (‘000) Annual Tonnes to Mill (‘000) Mine Life (Years) 5 Average Grades Gold (g/t) Silver (g/t) Total Production Gold (‘000 oz) 31 Silver (‘000 oz) Average Annual Production Gold (‘000 oz) Silver (‘000 oz) 6 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2012 Environmental Environmental settings, permits and authorizations required for the operation of the project will include: · An operating permit · An application for surface tenures · A waste water discharge registration · A hazardous waste generator’s registration Capital Cost (CAPEX) The capital cost estimate (CAPEX) for the Project has been developed based on the treatment of 1,370 t/d or 500,000 t/a of oxide tailings.A total cost of US$29.1 million, including contingency was estimated as the CAPEX for the Project: Item/Description Cost (US$) Direct Costs Mining, Agglomeration, and Pad Loading Process Facilities Reagents/Auxiliary Services Buildings Leach Pad and Infrastructure Power Supply and Distribution Total Direct Costs Indirect Costs Engineering, Procurement, Construction Management, Quality Assurance and Vendor Representatives Freight and Construction Indirects Contingency Total Indirect Costs Total CAPEX 7 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2012 Operating Costs (OPEX) The annual operating cost estimate (OPEX) for theprocess facilities is estimated to be US$6.3 million or US$12.74/t of tailings treated at a processing rate of 1.370 t/d.The following table summarizes the operating cost for the mine including all labor, processing costs and general and administrative costs: Description Personnel Annual Cost (US$) UnitCost (US$/t Treated) Process Manpower Maintenance Labour 7 Operations Labour 35 Laboratory 7 Subtotal 49 Process Supplies Operating Supplies - Maintenance Supplies - Power Supply - Subtotal - Total Process OPEX 49 G&A Costs G&A Staff 11 G&A Expenses - Total G&A OPEX 11 Total OPEX 60 Economic Analysis A preliminary economic assessment should not be considered to be a prefeasibility or feasibility study, as the economics and technical viability of the Project have not been demonstrated at this time.The preliminary economic assessment is preliminary in nature and includes inferred mineral resources that are considered too speculative geologically to have the economic considerations applied to them that would enable them to be categorized as mineral reserves.Furthermore, there is no certainty that the preliminary economic assessment will be realized.Mineral resources that are not mineral reserves do not have demonstrated economic viability. Tetra Tech prepared an economic evaluation of the Project, based on a pre-tax financial model. The Energy Metal Consensus Forecast (EMCF) as published by Consensus Economics (effective date April 24, 2012) was used to determine the metal prices for the base case: Base Case Spot Prices Case Gold Value (USS) $ $ Silver Value (US$) $ $ IRR % 92 % Payback period 1.6 years NPV (US$’000) 8% discount rate $ $ 8 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2012 A summary of the overall pre-tax financial results are presented in the following table: Description Base Case Spot Prices Case Gold Price (US$/oz) Silver Price (US$/oz) Total Payable Metal Value (US$'000) Refining (US$'000) Total NIV (US$'000) Transportation, Insurance (US$'000) At-mine Revenue (US$'000) Royalties (US$'000) 0 0 Operating Costs (US$'000) Operating Cash Flow (US$'000) Capital Expenditure, Including Reclamation and Salvage (US$'000) Net Cash Flow (US$'000) Discounted Cash Flow NPV (US$'000) at 0.00% Discounted Cash Flow NPV (US$'000) at 5.00% Discounted Cash Flow NPV (US$'000) at 8.00% Discounted Cash Flow NPV (US$'000) at 10.00% Payback (years) IRR (%) 54 92 Recommendations The Technical Report contains the following recommendations for further work: Resource Estimate(s) · In order to improve confidence in the inferred mineral resource of the oxide tailings and evaluate the overlying sulphide tailings, a sonic drill program of 90 holes with 50 m x 50 m drill collar spacing totaling 1,800 m is recommended. · Resource estimates for the ET Zone of the Avino vein, the San Gonzalo vein and tailings should be completed for mine planning purposes. · The drillhole database should be consolidated and mining depletions updated before the estimation is performed. 9 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2012 Process · Take sufficient amounts of samples from both oxide and sulphide tailings to obtain representative samples for assay and metallurgical test work to confirm the grade of the deposit and the recovery of silver and gold from the heap leach process. · Use the metallurgical results from the metallurgical test work program to confirm/define the duration of leaching on the pad, the reagent consumption values and the silver and gold precipitation efficiencies. · Use the metallurgical results from the metallurgical test work program to prepare an economic analysis for the retreatment of the oxide tailings dam material, the sulphide tailings dam material, and for the treatment of both oxide and sulphide tailings material. Environmental · A detailed trade-off study should be undertaken to characterize current conditions of the sulphide tailings and to determine whether the re-treatment of this material would contribute to the profitability of the Project. Laberinto Property Option Agreement On July 31, Avino announced that it had entered into an option and joint venture agreement with Endeavour Silver Corp. (“Endeavour”), whereby Endeavour was granted the option to acquire up to a 75% interest in the Laberinto Property (the “Property”), Durango State, Mexico, consisting of approximately 91.7 hectares.In order to exercise the option, Endeavour must pay up to US $200,000 in annual installments over 4 years to Avino in option payments, and incur up to US$3 million in exploration work on the Property over the next 4 years. Upon Endeavour acquiring its 75% interest, a joint venture will be formed, under which if any party does not contribute its proportionate share of costs, its participating interest will be diluted on a pro rata basis according to the contributions of all parties.If any party’s participating interest is reduced to 10% or less, then its interest will be automatically converted into a 2.5% net smelter returns royalty. The El Laberinto property is situated 60 kilometres NE of Durango, Mexico and 25 kilometres west of Avino’s main mine. It occurs in the Sierra La Silla (hills) which form part of a large volcanic caldera which also contains Avino’s main holdings. The Sierra La Silla area contains many silver, gold, lead, zinc and copper veins similar to those at Avino which are also situated in the lower volcanic Andesite sequence. El Laberinto is a small property today and is a remnant of a much larger land package in the area once controlled by Avino. During 1995 Avino mapped the La Silla area and sampled the principal veins.Avino had assembled the land package in the district in search of another Avino main vein. (Report August 1995) Avino drove an adit on the Veta Grande (“Big Vein”) in late 1995.Values of silver and gold were sub economic.The adit was stopped at approximately 300 metres length before it reached the main shoot described in the 1995 report.Three holes were drilled below the adit, assays are unavailable. Avino does not consider that the Big Vein has been adequately explored to date.Although the adit showed low values, it did not reach the principal shoot and was likely too high on the vein structure. 10 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2012 Eagle Property, Yukon Territory The Eagle property, held 100% by Avino is located on the south slopes the prolific Galena Hill in the Keno City silver mining camp in north-central Yukon, 350 km north of Whitehorse. From May 15, 2009 to September 17, 2009, sixdiamond drill holes on the Eagle property totaling 1,897.1 metres were completed. The work program was successful in identifying strong silver-gold-indium enriched zinc and lead mineralization hosted in the Eagle vein fault, a known and proven host of significant intercepts of Pb-Zn-Ag mineralization, including a reported 7,624.9 g/t Ag, 1.2% Pb and 1.5% Zn over 0.15metres (hole E64-23). The 2009 work has also established that indium, used in plasma screens, is present in significant concentrations of up to 285.4 g/t indium (In) over 1.8metre (Hole D09EE-11) in the sphalerite enriched Eagle vein. In 2010 Avino commissioned Jean Pautler, a qualified person to review all historic data from previous work done on the property and make a recommendation for future work program. Pautler’s recommendations are based on a property visit on June 28, 2008, previous experience in the Keno silver mining camp, a review of the historical data and a review of the 2009 work program carried out by Mega Precious Metals while the property was under option from Avino. The assessment produced the following recommendation:Ore shoots need to be delineated within the Eagle Vein. The best intercept to date is the 7,625 g/t Ag, 1.2% Pb over a 1.2metre interval from DDH 64-23 which was drilled in 1964. The best silver intersections in drilling occur within 125metre of this intercept.It is recommended to attempt to duplicate this hole and to drill systematic step outs from this intersection. In addition it was recommended to drill the exposed vein in trenching on the Alexandra, which may represent the strike extension of the Eagle Vein.The Eagle Vein should be targeted at depth here in an attempt to intersect the vein within the favourable quartzite host. The depth extent of the Eagle Vein intersection in D09EE-10 should be targeted for the same reason. Additional sampling of the 2009 drill core was also recommended due to incomplete sampling into the footwall. In January 2012, Avino entered into an option agreement with Avaron Mining Corp. (“Avaron”), whereby Avaron can earn the exclusive right and option to acquire a 100% title and interest in the Eagle Property. To earn a 75% interest in the Eagle Property, Avaron must: · Incur exploration costs totaling $7.1 million over five years. · Make total cash payments of $375,000 over five years to Avino. · Issue a total 800,000 common shares of Avaronover five years to Avino. After earning a 75% interest, Avaron may either elect to form a joint venturewith Avino, or has the following two options to earn the remaining 25% interest: Option #1 Avaron may elect within the next six months to place the property into production and commence commercial production within 3 years, subject to a 2.5% net smelter return and a minimum $200,000 annual advance royalty payments payable for 5 years or until production begins. 11 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2012 Option #2 If Avaron does not elect to place the property into production, Avaron must pay $100,000 annual advance royalty payments and 250,000 common shares to Avino on or before each of the sixth and seventh anniversaries of the execution date of the agreement, and at its sole expense, complete drilling of an additional 10,000 metresin depth on the Property or incur an additional $2,000,000 in exploration costs in lieu of such drilling on or before the seventh anniversary of the execution date.As at June 30, 2012, the Company had received $25,000 in cash payments and been issued 150,000 common shares of Avaron with value of $15,000. Outlook Avino is uniquely situated among the many emerging producers in Mexico. Through its majority ownership in the Avino Mine, recovery plant and surrounding property holdings all may provide its shareholders to profit from the strong metal markets that the Company believes lay ahead. Avino remains committed to returning to profitable mining operations and is very excited about the opportunity to build theCompany into a significant producer of precious and base metals. The Company holds itself accountable and maintains a high standard in corporate citizenship. Avino maintains strong relationships with the surrounding communities by continuing to provide long-term economic and social benefits. With prices for silver and gold remaining at historically high levels, the Company is working aggressively to capitalize on this trend by bringing the Avino property back into operation as quickly as possible. The Company completed a 10,000 tonne bulk sample in April 2011, and is confident about the prospect of bringing the San Gonzalo Zone into production. Avino is also undertaking a significant drill program to increase resources at San Gonzalo and explore new targets in other areas of the property. Management remains focused on the following key objectives: 1. Have an independent consultant amend all reports to be NI-43-101 compliant 2. Commence full commercial production at San Gonzalo 3. Continue developing the San Gonzalo resource 4. Assess plans for reopening the original Avino Mine and processing tailings resource 5. Expanding mineral resources, and 6. Identify and explore new targets on Avino’s large property. 12 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2012 Results of Operations Summary of Quarterly Results Period ended Jun 30 Q2 Mar 31 Q1 Dec 31 Q4 Sept 30 Q3 Jun 30 Q2 Mar 31 Q1 Dec 31 Q4 Sept 30 Q3 Loss for the period ) ) $ ) $ ) $ ) $ ) $ ) $ ) Loss per Share ) Total Assets Quarterly results often fluctuate with changes in exploration and expenses and non-cash items such as share-based payments. In Q3 and Q1 of 2011, the Company granted 830,000 and 990,000 stock options respectively, representing two of the largest tranches granted in the last 8 quarters, resulting in significant fluctuations in the loss for the period. Three months ended June 30, 2012 compared with the three months ended June 30, 2011. Operating and Administrative Expenses Depreciation $ $ (1 ) General exploration Investor relations Management fees Office and miscellaneous (2 ) Professional fees Regulatory and compliance fees (3 ) Salaries and benefits (4 ) Share-based payments Travel and promotion (5 ) Loss before other items ) ) Other Income (expense) Interest income (6 ) Other revenue (7 ) Unrealized loss on investments in related companies ) )
